 Case 5:21-mc-00051-KDM Document 2 Filed 09/03/21 Page 1 of 5 PageID #: 14




                            UNITED STATES DISTRICT COURT

                           WESTERN DISTRICT OF LOUISIANA

                                  SHREVEPORT DIVISION



LINDA HALL, ET AL.                                   MISC. NO.: 5:21-MC-0051

VERSUS                                               MAG. JUDGE KAYLA D. MCCLUSKY

FORD MOTOR CO., ET AL.

                                  MEMORANDUM ORDER

       Pending before the court is a Petition for Perpetuation of Testimony of Custodian of

Vehicle Under Federal Rule of Civil Procedure 27 [Doc. No. 1]. Petitioners Linda Hall and

Michel Hall, domiciliaries of Logansport, Louisiana, allege that Mr. Hall was seriously injured in

an automobile accident in Panola County, Texas, on March 25, 2021. At the time the accident

occurred, Mr. Hall was driving a Silver 2011 Ford Ranger Super Cab pickup truck, VIN No.

1FTKR1ED2BPA56628.

       Based on an “initial investigation into the collision,” Petitioners contend that they “have

reason to believe that Michel Hall’s injuries may have been caused by a defect in the [truck.]”

Id. After the accident, the truck allegedly came into the possession of State Farm Mutual

Automobile Insurance Company (“State Farm”). Ms. Hall and her counsel “repeatedly

informed” State Farm verbally and in writing that State Farm “must preserve the vehicle for

inspection.” Id.

       Petitioners then retained an expert to perform a vehicle download, informed State Farm

of this fact, and scheduled a date for the expert to perform the vehicle download. Petitioners

contend that their counsel spoke with a representative of the lot where the vehicle was being kept
 Case 5:21-mc-00051-KDM Document 2 Filed 09/03/21 Page 2 of 5 PageID #: 15




by State Farm and confirmed that the vehicle was still present. However, the following day,

when Petitioners’ expert arrived, the expert was allegedly informed that the vehicle was no

longer present because it had been sold to a third party.

       Although Petitioners’ counsel alleges that he has repeatedly called State Farm to inquire

about the whereabouts of the vehicle, he alleges that he has received no response. By searching

the truck’s VIN number, counsel alleges that he has determined that title to the vehicle is now

held by Maria Mendez in Schulenburg, Texas. Petitioners have attempted to contact Ms.

Mendez to no avail. Petitioners raise a particular concern that Ms. Mendez holds a dealer title

and will transfer the truck again soon.

       Petitioners contend that this court is an appropriate venue under Rule 27 because that rule

allows an action to perpetuate testimony to be brought in the "the district where any expected

adverse party resides." They further contend that Ford Motor Company is an expected adverse

party, and Ford Motor Company is a resident of this district for venue purposes under 28 U.S.C.

§1391(c), because it is subject to personal jurisdiction in this district. With regard to other

potential defendants, Petitioners admit they are unknown and thus the district of their residence

cannot be determined.

       Rule 27(a) creates a “separate ancillary or auxiliary proceeding” to perpetuate testimony

for use in an expected action cognizable in federal court. Shore v. Acands, Inc., 644 F.2d 386,

389 (5th Cir. 1981). In order to seek relief under Rule 27, a petitioner must file a “verified

petition” in district court “where any expected adverse party resides.” FED. R. CIV. P. 27(a). In

addition to being titled in the petitioner(s)’ name(s), the petition must show:

       (A)     that the petitioner expects to be a party to an action cognizable in a United
               States court but cannot presently bring it or cause it to be brought;

       (B)     the subject matter of the expected action and the petitioner's interest;

                                                  2
 Case 5:21-mc-00051-KDM Document 2 Filed 09/03/21 Page 3 of 5 PageID #: 16




       (C)     the facts that the petitioner wants to establish by the proposed testimony
               and the reasons to perpetuate it;

       (D)     the names or a description of the persons whom the petitioner expects to
               be adverse parties and their addresses, so far as known; and

       (E)     the name, address, and expected substance of the testimony of each
               deponent.

Id. Subsection (a)(2) requires notice to the potential adverse parties and service of the

petition upon them. Id. at (a)(2). If the court is satisfied that “the perpetuation of the

testimony may prevent a failure or delay of justice,” the court can order perpetuation

depositions upon written or oral examination. Id. at (a)(3).

       There are a number of problems with the Petition in this matter. First, the Petition is

verified, but only by Petitioners’ attorney, not Petitioners themselves. While some of the

information provided appears to have been in the knowledge of the attorney, the Rule

contemplates verification by Petitioners, and there is no such verification.

       Second, even if Petitioners could address the procedural issue, there is the far greater

concern of personal jurisdiction. While the court may well have personal jurisdiction over Ford

Motor Co., if, as alleged, the truck has been legally transferred to Ms. Mendez, then Ford Motor

Co. has no authority to produce it for inspection at this point. There are no facts to suggest that

the court would have personal jurisdiction over Ms. Mendez who is allegedly in possession of

and has control of the truck.

       Third, even if the procedural matter and jurisdiction concerns could be addressed,

Petitioners do not seek merely inspection under Rule 27. Rather, they are in essence, seeking an




                                                   3
 Case 5:21-mc-00051-KDM Document 2 Filed 09/03/21 Page 4 of 5 PageID #: 17




injunction to prevent Ms. Mendez (which the court again emphasizes is not subject to personal
                                                                                           1
jurisdiction) from transferring a vehicle which she has (apparently) legally purchased.

       Fourth, even if Rule 27 contemplates the type of inspection under Federal Rule of Civil

Procedure 34, this Rule is not, in fact, a discovery vehicle. 2 The Rule cannot be used for the

purpose of enabling a person to find some ground for bringing suit or even to determine

compliance with Rule 11. See In re Petition of Ford, 170 F.R.D. 504 (M.D.Ala.1997).

Petitioners do not seek merely the preservation of evidence, i.e., the truck, and an injunction

preventing its further transfer, but that their pre-suit expert be allowed to examine it. Thus, to the

extent that Petitioners seek to use Rule 27 to conduct pre-suit discovery, such is not permitted.

See In Application of Eisenberg, 654 F.2d 1107 (5th Cir.1981) ( “A person contemplating

litigation has no absolute entitlement to early discovery under Rule 27. Moreover, the refusal to

permit discovery prior to the institution of a suit is a ruling with only temporary application. The

petitioner is free to seek discovery once the anticipated action has been filed.”).



       1
         The undersigned does not have authority to grant injunctive relief in any event, but,
even if this matter could be transferred to the district judge, the lack of personal jurisdiction
would be an insurmountable hurdle.
       2
         The plain language of Rule 27 refers only to the perpetuation of testimony through
depositions. However, the Rule has been read by some courts to include an inspection of things
or evidence which would otherwise be lost. See, e.g., General Motors v. Gunn, 752 F. Supp.
729, 732 (N.D. Miss. 1990) (“Rule 27(a) creates a ‘separate ancillary or auxiliary proceeding’ to
perpetuate testimony or inspect documents and things for use in an expected action cognizable in
federal court.”); see also Application of Deiulemar Compagnia Di Navigazione S.p.A. v. M/V
Allegra, 198 F.3d 473, 485 (4th Cir. 1999) (under “extraordinary circumstances,” the district
court did not abuse its discretion by allowing Rule 27 inspection of a ship where an arbitration
action was about to be filed, the petitioner sought to preserve evidence of the condition of a ship
that was undergoing repairs, and the ship was soon scheduled to leave United States waters); In
re I-35W Bridge Collapse Site Inspection, 243 F.R.D. 349, 351–52 (D. Minn. 2007) (finding that
Rule 27(a)(3) was amended in 1948 to make clear that the rule also gives a court the authority to
“make orders of the character provided for by Rules 34 and 35[,]” so “in theory” the court would
have the authority to allow petitioners to inspect the site of a disaster, but the petition was denied
for procedural and substantive reasons).
                                                  4
 Case 5:21-mc-00051-KDM Document 2 Filed 09/03/21 Page 5 of 5 PageID #: 18




       Therefore, for the foregoing reasons,

       IT IS ORDERED that Petitioners’ Petition for Perpetuation of Testimony of Custodian of

Vehicle Under Federal Rule of Civil Procedure 27 is DENIED.

       MONROE, LOUISIANA, this 3rd day of September, 2021.




                                                           Kayla D. McClusky
                                                      United States Magistrate Judge




                                               5
